Citation Nr: 9903692	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-27 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Mother, and Stepfather


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1988.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board feels that a VA examination would be useful in 
determining whether the veteran's current mental disorder may 
have had its onset during his service.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should schedule the veteran 
for a VA mental disorders examination.  
The claims folder and a copy of this 
remand should be made available to and be 
reviewed by the examiner prior to the 
examination.  Specifically the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history, and 
should state in the examination 
report that such review has been 
completed.

a)  The examiner should provide a 
full, five axis diagnosis of all 
mental disorders present.

b)  The examiner should provided an 
opinion as to whether it is as 
likely as not that any current 
mental disorder had its onset while 
the veteran was on active duty.  In 
providing an opinion as to 
likelihood of inservice onset, it is 
most useful to the Board if the 
examiner categorizes the likelihood 
as "definitely," "more likely 
than not," "as likely as not," 
"more likely not," or "definitely 
not."

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development and trusts that it 
will attend to it in a timely fashion.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the either the RO's 
actions to date or the final disposition of this claim.  The 
veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with the 
requested development may have an adverse effect upon his 
claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


